                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

 IN RE WILLIAM AND SHELIA LISHMAN,
                                                                       Bankruptcy Case Number
                                                                          19-80145-CRJ-13
         Debtors,


 WILLIAM AND SHELIA LISHMAN,

         Plaintiffs,
                                                                       Adversary Proceeding No.
 v.

 REGIONS BANK

         Defendant.

                                             COMPLAINT
         The debtors in this bankruptcy case and plaintiffs in this adversary proceeding, William
 and Shelia Lishman (the “Lishmans”), make the following allegations in their complaint against
 the defendant, Regions Bank (“Regions”).
                             Parties, Jurisdiction, and Nature of Action
         1.      The Lishmans are the debtors in the above-referenced Chapter 13 bankruptcy case
  which was commenced on January 16, 2019. Regions is a corporation organized and existing
  under the laws of the State of Alabama. At all times material to this complaint, Regions
  regularly and systematically conducted business in the State of Alabama, and, in particular,
  within that portion of the State of Alabama lying within this court’s district and division. The
  Lishmans did business with the defendant within this district and division, and it is these
  business transactions that give rise to this litigation.
         2.      Regions is listed as a creditor in the schedules filed by the Lishmans.
         3.      Despite having both notice and actual knowledge of the commencement of the
  Lishmans’ case, Regions sent, or caused to be sent, two letters attempting to collect a pre-
  petition debt and/or foreclose on their property at 9626 Dortmund Dr. SE, Huntsville, AL 35803
  to the Lishmans. The Debtors argue that this is violative of 11 U.S.C § 362, in that the letters
  were, pursuant to the plain language in the letters, an attempt to collect a pre-petition debt. The




Case 19-80145-CRJ13          Doc 45    Filed 05/15/19 Entered 05/15/19 17:19:33            Desc Main
                                      Document     Page 1 of 6
  correspondence sent by Regions on May 1, 2019 demands immediate payment of $104,769.03
  and states that the loan has been referred to Jauregui and Lindsey, LLC to commence
  foreclosure action. (See Exhibit 1). The letter from Jauregui Lindsey Longshore Tingle on
  behalf of Regions also sent May 1, 2019 demands the full payment $104,756.52 plus accrued
  interest and the firm’s fees and expenses. The letter states: “Regions Bank has elected to, and
  does hereby, declare the entire indebtedness secured by your mortgage to be immediately due
  and payable and has instructed us to begin foreclosure proceedings on the above-referenced
  property.” (See Exhibit 2). The letter caused further concern to the debtors by stating: “If you
  have recently filed a petition under the Bankruptcy Code, this notice has been sent to you
  because Regions Bank has not been notified of your bankruptcy case.” This is statement is false
  since the property was listed in the schedules with the correct address for Regions at the time of
  filing the debtors’ case on January 16, 2019.
        4.      The Lishmans bring this action to recover actual damages sustained as a result of
  Regions’s willful violation of the automatic stay in this case and to recover punitive damages
  from Regions for their violation of the stay. No Motion for Relief was filed by the named
  defendant prior to their sending the referenced correspondence.
        5.      This adversary proceeding arises in a case under Title 11 of the United States
  Code, and it is a core proceeding since it concerns the administration of the Lishmans’ estate,
  requests the return of property of the estate, and affects the adjustment of the debtor-creditor
  relationship between the Lishmans and Regions. Consequently, this is a core proceeding, and
  this court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §157(b)(2)(A),
  (E), and (O), and 28 U.S.C. §1334(b).
                              Claim – Violation of the Automatic Stay
        6.      The Lishmans incorporate by reference the allegations in paragraphs one through
  three of this complaint.
        7.      The Lishmans specifically allege an agency relationship exists between Regions and
  the law firm of Jaruegui, Lindsey, Longshore, and Tingle.
        8.      The schedules filed by the Lishmans upon the commencement of this bankruptcy
  case listed Regions as a creditor. The address to which notice was sent is the same address
  listed on their collection letter to the debtors attached as Exhibit 1.




Case 19-80145-CRJ13          Doc 45    Filed 05/15/19 Entered 05/15/19 17:19:33           Desc Main
                                      Document     Page 2 of 6
        9.      Estate of Jewell Lishman was listed in the section for other information relating to
  the property in the Chapter 13 Plan. (See Exhibit 3). William Lishman properly inherited the
  subject property from Jewell Lishman according to her will. (See Exhibit 4).
        10.     The Lishmans inherited the property after the passing of William’s mother, Jewell
  Louise Lishman, in August of 2013. (See Exhibit 5). The Lishmans went to the Regions Bank
  office located at 10015 South Memorial Parkway, Huntsville, AL 35803 about a month after
  inheriting the property. They sat down with a representative from the mortgage department and
  showed them Jewell Lishman’s Last Will and Testament and a document entitled Decree
  Admitting Will To Probate And Granting Letters Testamentary and requested their names be
  added to the mortgage. The Lishmans paid for the mortgage held by Regions on the subject
  property since their time of inheritance until shortly before filing for bankruptcy in 2019. They
  paid by check signed by one of the Lishmans each month. Regions accepted these payments
  without qualm.
        11.     After receiving letters from Regions and the law firm of Jauregui, Lindsey,
  Longshore, and Tingle, the Lishmans called the law firm. They informed them that they had
  inherited the property from Jewell Lishman in 2013 and paid for the mortgage until filing for
  bankruptcy in January of 2019. The law firm told the Lishmans that the paperwork they had
  received from Regions did not include a Stay to stop the foreclosure, so they would continue
  with the proceeding.
        12.     As a result of Regions being listed as a creditor in the Lishmans’ schedules,
  Regions had both notice and actual knowledge of both the commencement of and all the
  proceedings in the Lishmans’ bankruptcy case.
        13.     Pursuant to 11 U.S.C. §362 of the Bankruptcy Code, the commencement of the
  Lishmans’ bankruptcy case gave rise to the automatic stay which, among other things,
  prohibited the named defendant from attempting to collect a debt from the Lishmans.
        14.     Despite the imposition of the automatic stay by the commencement of this case
  and despite having both notice and actual knowledge of the commencement of this case,
  Regions sent the Lishmans multiple letters attempting to collect and/or foreclose on their
  property. The letter directs the debtors to contact Regions with any questions concerning this
  notice. The Defendants carelessly contacted the debtors without having sought stay relief from
  this court. Continuing, Regions next informs the already grieving and struggling debtors that




Case 19-80145-CRJ13        Doc 45    Filed 05/15/19 Entered 05/15/19 17:19:33             Desc Main
                                    Document     Page 3 of 6
  “Regions Bank has elected to, and does hereby, declare the entire indebtedness secured by your
  mortgage to be immediately due and payable and has instructed us to begin foreclosure
  proceedings on the above-referenced property.” Regions is sending this directly to the debtors
  with no regard for the automatic stay or the debtors’ difficult circumstances. It is a coercive,
  direct, callous, and blatant violation of 11 U.S.C. §362. The Defendant made a “business
  decision” that it was more profitable to violate the Stay than to adhere to it. This communication
  is not informational only. Quite to the contrary, it overtly demands payment and has the effect
  of coercing payment by indicating foreclosure and transfer of the property. The Defendant made
  no effort to comply with the law before sending this regrettable correspondence to the
  Lishmans, hardworking and honest debtors struggling to make ends meet. This creditor’s
  behavior has caused extreme emotional turmoil and distress. It was a targeted and intentional
  effort to inflict maximal pain on struggling debtors.
        15.      Despite the imposition of the Automatic Stay by the commencement of this case
  and despite having both notice and actual knowledge of the commencement of this case, the
  named defendant sent, or caused to be sent, to the Lishmans correspondence regarding the
  foreclosure of their home. Debtors’ counsel argues this is a serious departure from the automatic
  stay and that this honorable court should consider the imposition of punitive sanctions to
  dissuade this defendant from engaging in such conduct in the future. Clearly no effective
  systems and procedures are in place to prevent such mistakes from occurring.
        16.      The Lishmans was so shocked and upset over this “overt” attempt to collect a debt
  that they immediately telephoned their counsel and brought the offending correspondence to his
  attention. They were indeed distraught over the prospect of losing their home.
        17.      Mr. Lishman is listed as the beneficiary in the will of his deceased mother for the
  property located at 9626 Dortmund Dr. SE, Huntsville, AL 35803.
        18.      The actions of Regions and the law firm of Jaruegui, Lindsey, Longshore, and
              Tingle violate 11 U.S.C § 362 as set forth in this complaint.
        19.      The Lishmans have sustained, and continue to sustain, injury and damage as a
  result of Regions’s willful violation of the automatic stay.
        20.      Regions’s actions evince contempt and distain for this court, the orders it issues,
  and the protection afforded by Title 11 of the United States Code.




Case 19-80145-CRJ13          Doc 45    Filed 05/15/19 Entered 05/15/19 17:19:33           Desc Main
                                      Document     Page 4 of 6
        21.     Under 11 U.S.C. §362(k)(1), the Lishmans are entitled to an award of
  compensatory damages, including costs and attorney’s fees, and punitive damages against the
  Defendant for their willful, uncaring, and intentional violation of the automatic stay.




        WHEREFORE, The Lishmans ask this court to enter an order:
                (A) Awarding the Lishmans compensatory damages against Regions, including
                    the reasonable attorney’s fees and costs incurred by the Lishmans in the
                    preparation and prosecution of this adversary proceeding;
                (B) Awarding the Lishmans damages, including damages for emotional distress
                    against Regions. This award should also include reasonable attorney’s fees
                    and costs;
                (C) Awarding the Lishmans punitive damages against Regions for their willful
                    violation of the automatic stay, such damages being intended to instill in
                    Regions and other creditors due respect for this court and its orders and to
                    deter them from taking similar action against the Lishmans and similarly
                    situated debtors in the future;
                (D) Enjoining, pursuant to Fed. R. Civ. P. 65 and 11 U.S.C. § 105 (A), the
                    Defendant from foreclosing on the debtors’ property until after the conclusion
                    of the instant adversary proceeding;
                (E) Voiding the mortgage debt owed by the Lishmans to Regions in its entirety;
                    and
                (F) Granting the Lishmans any additional or different relief this court deems
                    appropriate.


 Dated: 05/15/2019                                     Respectfully submitted
                                                       /s/ John C. Larsen_________________
                                                       John C. Larsen
                                                       Attorney for the debtors/plaintiffs,




Case 19-80145-CRJ13         Doc 45    Filed 05/15/19 Entered 05/15/19 17:19:33              Desc Main
                                     Document     Page 5 of 6
 OF COUNSEL:
 LARSEN LAW P.C.
 1733 Winchester Road
 Huntsville, Alabama 35811
 (256) 859-3008
 john@jlarsenlaw.com




Case 19-80145-CRJ13     Doc 45    Filed 05/15/19 Entered 05/15/19 17:19:33   Desc Main
                                 Document     Page 6 of 6
